Citation Nr: 1755399	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for anxiety neurosis with posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

3.  Entitlement to an extraschedular rating for anxiety neurosis with PTSD.  


REPRESENTATION

Appellant represented by:	Michelle A. Marshall, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran presented testimony at a videoconference hearing before a Veterans Law Judge in January 2011.  A transcript is of record.  

In August 2013, the Board issued a decision remanding this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  As sufficient efforts were made to obtain the noted medical records and the requested medical examination was obtained, the Board finds the directives have been substantially complied with as to the claim for anxiety neurosis with PTSD on a scheduler basis, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Records added following the issuance of the most recent SSOC in May 2017 include the Veteran's VA Vocational Rehabilitation folder.  These may be reviewed in the first instance, as they do not contain any actual pertinent data.  They are dated no later than November 1999 and reflect that the Veteran discontinued vocational rehabilitation with VA after receiving Social Security Administration (SSA) disability benefits.  

The Veterans Law Judge who conducted the hearing is no longer employed at the Board.  In a September 2017 letter, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board.  Pursuant to 38 U.S.C. § 7101 (c) (2012), the Veteran was offered an opportunity to testify at a hearing before a Veterans Law Judge who could participate in making a final determination on his claim.  The Veteran responded in October 2017, through his attorney, that he did not wish to appear at another Board hearing and wanted his case considered on the evidence of record.  Therefore, the Board finds that VA has fulfilled its duty in providing the Veteran an opportunity for another hearing.  

The issues of TDIU and an increased rating for PTSD on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's anxiety neurosis with PTSD has been characterized by occupational and social impairment with reduced reliability and productivity; neither deficiencies in most areas nor total occupational and social impairment is shown or more nearly approximated.


CONCLUSION OF LAW

The criteria for a rating of in excess of 50 percent for anxiety neurosis with PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by multiple letters sent during the appeal period.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and affording VA examinations, most recently in December 2015.  The RO obtained VA and SSA records, and identified private treatment records.  Updated VA treatment records were obtained pursuant to the Board remand.  Therefore, the Board finds that the remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

      II.  Increased Rating

      Law

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's anxiety neurosis with PTSD is assigned a rating of 50 percent under Diagnostic Code (DC) 9411.  38 C.F.R. § 4.130.  Anxiety neurosis with PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants the maximum, 100 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 1994) [hereinafter DSM-IV]). During the period on appeal, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) was released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  

      Discussion and analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The manifestations of anxiety neurosis with PTSD have remained uniformly moderate, at most, throughout the period on appeal, and a staged rating is not supported.  VA examinations as well as private and VA treatment records reflect ongoing treatment and medication for chronic anxiety neurosis and PTSD throughout the appeal period.  However, the preponderance of the evidence shows that at no time have the anxiety and PTSD symptoms caused total and occupational impairment.  Furthermore, as explained below, deficiencies in most areas are not shown.  

The Board notes that, in addition to PTSD, a nonservice-connected personality disorder is well-documented in the record.  For instance, the October 1999 award of SSA disability benefits is based on affective disorders and personality disorder.  PTSD examination in January 2003 contained the examiner's assessment that the personality disorder accounted for one third of the Veteran's mental health problems.  The examiner noted that the overall mental health problems might cause moderate difficulty with interacting effectively at work and low moderate work inefficiency, but psychologically he had the ability to work and manage his own affairs.  GAF was 55, indicating moderate PTSD symptoms with moderate impairment in social and occupational functioning.  This assessment of moderate impairment does not persuade the Board that either the criteria for a 70 or 100 percent rating are shown or approximated.  

VA examination dated in March 2007 again reflected the examiner's opinion that the PTSD symptoms were moderate in severity and did not appear to have changed since the last examination.  GAF was 53, again indicating moderate PTSD symptoms with moderate impairment in social and occupational functioning.  

An opinion from Dr. D. is dated in September 2009 and indicates that the Veteran has severe symptoms including occupational and social impairment, with deficiencies in most areas.  The psychologist noted a review of a file provided by an attorney and commented that the Veteran had a high school education and three years of college.  The Veteran reported that he was able to work as a landscaper because he could work alone, denied memberships in clubs or organizations, and tried to be active in his church although for limited period of time.  The Veteran reported symptoms such as nightmares, mood changes, anxiety, insomnia, and hypervigilance, but no hallucinations or delusions.  His communications and thought processes were intact.  However, later in the report, Dr. D. noted "significant difficulties in work/family relationships, suicidal ideations, panic attacks and questionable impulse control.  The psychologist found that the Veteran was 75 percent disabled and unable to withstand the stress and pressure of day to day work activity.  He did not provide a description or examples of behavior of the types of deficiencies noted above and did not address the findings of earlier examiners, notwithstanding his file review.  He did not address the nature of the stress associated with the Veteran's occupation and training in landscaping.  The Board does not find this opinion well-supported.  Therefore, it is accorded less probative weight.  

VA examination dated in July 2010 again reflected the examiner's opinion that the PTSD symptoms and did not appear to have changed since the last examination.  GAF was 52, again consistent with moderate symptomatology.  

Following the 2011 Board hearing in which the Veteran asserted that his anxiety neurosis and PTSD symptoms had worsened, he was afforded a comprehensive VA examination by a VA psychologist in December 2015 who interviewed the Veteran and reviewed the entire record to include the Veteran's treatment records dated into the 1990s.  The diagnoses were currently noted as generalized anxiety disorder and unspecified personality disorder with narcissistic traits.  The examiner noted that it was possible to differentiate what symptoms were attributable to which diagnosis:  Most of the symptoms are attributable to personality disorder and not his anxiety disorder.  Chronic anger at feeling unfairly treated by the VA is due to his personality disorder and not to his anxiety disorder, and his difficulty getting along with others is also due to his personality disorder and not to his anxiety disorder.  

The examiner then noted it was not possible to differentiate what portion of the indicated level of occupational and social impairment was attributable to each diagnosis in this assessment because the Veteran has been assigned a 50% rating for his service connected anxiety disorder related to his military experience.  However, the Veteran also has a personality disorder which explains most of his difficulties getting along with others.  In this regard, there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner supported this assessment with the following remarks:

There is no evidence for an increase as vet's [symptoms] have remained the same for many years. His last appt w/a psychologist on 11/17/15 stated that vet had recovered from a recent knee operation and was "feeling positive about life." Vet is "still pursuing a 100% SC for military events for monetary gains." Provider stated vet is "doing ok, goes to church and reports it is awesome for him" "not in any psychological distress, remains at baseline." Vet has not been seen by his psychiatrist for med management since 12/2014. At that time he was prescribed 20 mg Celexa, 50 mg Vistaril and 6 mg prazosin, all of which have likely run out by now. He missed an appt w/his psychiatrist in October and when MH followed up there was no answer. Vet currently does not meet criteria for PTSD. There is no evidence to support re-experiencing [symptoms], as his nightmares are about animals w/no mention of any military experiences. Further, he has stopped going to his psychiatrist to get his medication and has likely run out of his meds by now. Therefore, b/c vet no longer meets criteria for PTSD and is no longer taking any meds for his anxiety condition, there is no evidence for an increase and vet should remain at 50%. However, vet's pursuit of 100%SC goes back many years, at least to the 90s. On today's exam he reported to examiner that he had killed more than 100 [people], yet he also reported he was an orderly for an Admiral and did mostly security type work for the admiral, meaning he was not in combat. I was unable to locate his DD214 in the c-file and there was no DD214 record in VBMS, but psych evals going back to the 1990s consistently refer to one incident when vet accidentally shot his best friend from childhood while cleaning his gun, which vet also reported on today's exam as the source of his PTSD [symptoms]. On these psych evaluations there was no mention of any combat. There was mention of vet's tendency to exaggeration which was also noted by examiner as records indicated that vet reported more than 30 jobs in 30 years, while on today's exam vet reported more than 40 jobs in 30 years. Also on today's exam vet stated when he was recently hospitalized for an infection of his knee (Sept 2015) he had nightmares that he was in combat and "pulled out all of the tubes in me." I checked the hospital notes for this time period and one nursing note indicated a foley line had been pulled out with no mention of any nightmares of veteran during his entire hospital stay. This tendency toward exaggeration is more likely due to vet's personality disorder (by definition a personality disorder is attributable to childhood experiences) and is not related to his military experience.

Examiner is asked to comment on vet's "ability to function in an occupational environment and describe any identified functional limitations." Examiner is also asked if vet's "[service-connected] anxiety neurosis renders him unable to secure or follow a substantially gainful occupation. Consideration may be given to the vet's level of education, special training and previous work experiencing when arriving at this conclusion." Since vet has not worked since the 1990s, the psych evaluations done during that time period are the most relevant. They consistently stated that vet's [symptoms] are due to his personality disorder and not to his military experience. For example, it was stated that vet was "manipulative and exploitative" and was prone to exaggeration. The reports stated that vet often had difficulty w/authority figures and would get angry if things did not go his way. Vet reported to this examiner that "[people] don't like me" although he also reported he currently attends church regularly, feels supported by the [people] in his church, and has a good marriage and gets along well w/some of his children. As vet is able to have meaningful relationships there is no evidence that he cannot work due to his inability to get along w/others. Further, his current anxiety [symptoms] are mild and would not interfere w/his ability to concentrate on the job or complete tasks. Vet does have some educational deficits (he only completed 8th grade) but he was able to complete a horticultural license and also took some computer courses, therefore he would be able to maintain some sort of employment related to these pursuits.

Although the examiner noted no mention of combat, the Veteran testified during the January 2011 Board hearing that he did participate in combat in Vietnam but that the traumatic event was during a non-combat rifle cleaning accident. This inconsistency does not impair the examiner's assessment of the current level of severity of the disability.   

Thus, based on the above record, while moderate occupational and social impairment with reduced reliability and productivity has been demonstrated during the appeal period; neither deficiencies in most areas nor total occupational and social impairment is shown or more nearly approximated.  

Aside from the report of Dr. D., which the Board finds is less persuasive because of shortcomings in rationale and inconsistency with other clinical evidence, there is no other indication of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Nor is there gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  None of the Veteran's actions during his examinations suggests such severity of anxiety neurosis or PTSD symptoms.  Treatment records are not contrary to these examination reports.  The Board assigns significant probative weight to the assessment of the well-informed December 2015 VA psychologist on this matter, as it was made by a trained professional and is supported by significant rationale.  The report is comprehensive and detailed.  Although the Veteran has asserted that he disagrees with the conclusions in the report, his opinion as to his current level of functioning based on the service-connected mental health disability is of lesser probative weight than the well-supported opinion of the VA examiner.  

Based on a careful review of all the evidence, the Board finds that during the entirety of the pendency of the claim, an increased rating for anxiety neurosis with PTSD is not warranted.  The Board has considered all psychiatric symptoms in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence such claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 50 percent for anxiety neurosis with PTSD is denied.


REMAND

The Board finds that additional development is required before the Veteran's claims of entitlement to an extraschedular rating for anxiety neurosis with PTSD and TDIU are decided.  Detailed arguments from the Veteran and his attorney highlighting his arguments for such consideration, received following the issuance of the May 2017 SSOC, persuade the Board that such consideration is warranted.

Consideration of an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation to determine whether an extraschedular rating is warranted.

The Board also notes that the schedular criteria for a TDIU are met where a single disability is ratable at 60 percent or more.  38 C.F.R. § 4.16 (a) (2017).  The Veteran's sole service-connected disability is anxiety neurosis with PTSD which means the combined disability rating is no higher than 50 percent at any time relevant to this claim.  

The Board notes, however, that ratings boards should submit to the Director of the Compensation Service, for extra-schedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  38 C.F.R. § 4.16 (b) (2017).  

In June 2017 argument, the Veteran discussed his perception of the functional impairment resulting from his longstanding service-connected mental health disability.  He discusses his family relationships, military experiences, and frequent loss of jobs.  In October 2017, his attorney referenced that argument and asserted that the Veteran was specifically seeking extraschedular referral and consideration for his increased rating claim and TDIU.  She observed that he was awarded SSA disability in large part due to mental health issues.  

In consideration of the record, including the recent arguments, the Board finds that the case should be referred for extraschedular consideration, both in terms of the rating for anxiety neurosis with PTSD, and under and the applicability of 38 C.F.R. § 4.16 (b) for TDIU.  The Board cannot assign either in the first instance but must consider whether a remand for the AOJ to refer the case to the Director, Compensation Service is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims for an increased rating for anxiety neurosis with PTSD and a TDIU to the Director of the Compensation Service for extra-schedular consideration.

2.  Undertake any other development determined to be warranted.

3.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


